Appeals from the United States Dis*943trict Court for the District of Vermont. Probable jurisdiction. noted. The cases are consolidated and a total of two hours is allotted for oral argument. The appellants are directed to file their briefs on or before January 2, 1965. The appellees are directed to file their briefs on or before January 15, 1965. The cases are set for oral argument on January 18,1965. That portion of the judgment .of.the United States District Court for the District of Vermont which is the subject of these appeals is hereby stayed until further order of this Court.
George D. Webster for appellants in No. 624. Charles E. Gibson, Jr., Attorney General of Vermont, and Chester S. Ketcham, Deputy Attorney General, for appellants in No. 625. Joseph-A. McNamara for appellees in No. 625.
Reported below: 234-F. Supp. 191.